OMB APPROVAL OMB Number:3235-0582 Expires:January 31, 2015 Estimated average burden hours per response7.2 UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, DC 20549 FORM N-PX ANNUAL REPORT OF PROXY VOTING RECORD OF REGISTERED MANAGEMENT INVESTMENT COMPANY Investment Company Act file number811-22467 Kayne Anderson Midstream/Energy Fund, Inc. (Exact name of registrant as specified in charter) 811 Main Street, 14th FloorHouston, Texas (Address of principal executive offices) (Zip code) David J. Shladovsky, Esq. KA Fund Advisors, LLC 811 Main Street, 14th Floor Houston, Texas 77002 (Name and address of agent for service) Registrant's telephone number, including area code:(310)284-6438 Date of fiscal year end:November 30 Date of reporting period:July 1, 2013 - June 30, 2014 Form N-PX is to be used by a registered management investment company, other than a small business investment company registered on Form N-5 (ss.ss. 239.24 and 274.5 of this chapter), to file reports with the Commission, not later than August 31 of each year, containing the registrant's proxy voting record for the most recent twelve-month period ended June 30, pursuant to section 30 of the Investment Company Act of 1940 and rule 30b1-4 thereunder (17 CFR 270.30b1-4). The Commission may use the information provided on Form N-PX in its regulatory, disclosure review, inspection, and policymaking roles. A registrant is required to disclose the information specified by Form N-PX, and the Commission will make this information public. A registrant is not required to respond to the collection of information contained in Form N-PX unless the Form displays a currently valid Office of Management and Budget ("OMB") control number. Please direct comments concerning the accuracy of the information collection burden estimate and any suggestions for reducing the burden to the Secretary, Securities and Exchange Commission, 450 Fifth Street, NW, Washington, DC 20549-0609. The OMB has reviewed this collection of information under the clearance requirements of 44 U.S.C. ss. 3507. ITEM 1.PROXY VOTING RECORD. Disclose the following information for each matter relating to a portfolio security considered at any shareholder meeting held during the period covered by the report and with respect to which the registrant was entitled to vote: (a) The name of the issuer of the portfolio security; (b) The exchange ticker symbol of the portfolio security; (c) The Council on Uniform Securities Identification Procedures ("CUSIP") number for the portfolio security; (d) The shareholder meeting date; (e) A brief identification of the matter voted on; (f) Whether the matter was proposed by the issuer or by a security holder; (g) Whether the registrant cast its vote on the matter; (h) How the registrant cast its vote (e.g., for or against proposal, or abstain; for or withhold regarding election of directors); and (i) Whether the registrant cast its vote for or against management. SIGNATURES [See General Instruction F] Pursuant to the requirements of the Investment Company Act of 1940, the registrant has duly caused this report to be signed on its behalf by the undersigned, thereunto duly authorized. (Registrant)Kayne Anderson Midstream/Energy Fund, Inc. By (Signature and Title)* /s/ Kevin S. McCarthy Kevin S. McCarthy, Date August 15, 2014 Chairman of the Board of Directors, President and Chief Executive Officer * Print the name and title of each signing officer under his or her signature. Item 1 – Proxy Voting Record Kayne Anderson Midstream/Energy Fund, Inc. 7/1/2013 - 6/30/2014 Issuer Symbol CUSIP Meeting Date Matter: Proposed by (I)ssuer or(S)hrhldr Vote Cast? How Voted For/Againist Mgmt CAPITAL PRODUCT PARTNERS L.P. CPLP Y11082107 7/22/2013 ELECT: Keith Forman I YES FOR FOR E.G. Bairactaris I YES FOR FOR SEADRILL LIMITED SDRL G7945E105 9/20/2013 TO RE-ELECT AS A DIRECTOR OF THE COMPANY: John Fredriksen I YES FOR FOR Tor Olav Troim I YES FOR FOR Kate Blankenship I YES FOR FOR Kathrine Fredriksen I YES FOR FOR Carl Erik Steen I YES FOR FOR Bert Bekker I YES FOR FOR Paul Leand, Jr. I YES FOR FOR TO AMEND: I YES FOR FOR The Company's By-Laws Nos. 57 (A), 89, 93 (B), 103, 104, 105, 106 (A), 110, and 111 TO APPOINT: I YES FOR FOR PricewaterhouseCoopers LLP, as auditor and to authorize the directors to determine their remuneration. TO APPROVE: I YES FOR FOR The remuneration of the Company's Board of Directors of a total amount of fees not to exceed US$1,500,000 for the year ended December 31, 2013. CRESTWOOD MIDSTREAM PARTNERS L.P. CMLP 10/4/2013 APPROVE: I YES FOR FOR Agreement & plan of merger, by & among Crestwood Midstream Partners LP ("Crestwood"), Crestwood Gas Services GP LLC, the General Partner of Crestwood, Crestwood Holdings LLC, the parent company of CMLP GP, Inergy Midstream, L.P., NRGM GP, LLC, The General Partner of Inergy Midstream, Inergy L.P., the indirect parent company of NRGM GP, LLC, & Intrepid Merger Sub, LLC. APPROVE: I YES FOR FOR The adjournment of the special meeting, if necessary or appropriate to solicit additional proxies, if there are not sufficient votes to approve the merger agreement at the time of the special meeting. APPROVE: I YES FOR FOR On an advisory (non-binding basis), the compensation payments that will or may be paid by Crestwood to its named executive officers in connection with the merger. ENTERPRISE PRODUCTS PARTNERS L.P. EPD 9/30/2013 APPROVE: I YES FOR FOR The amendment and restatement of the 2008 Enterprise Products long-term incentive plan. APPROVE: I YES FOR FOR The amendment and restatement of the EPD unit purchase plan. PLAINS ALL AMERICAN PIPELINE, L.P. PAA 11/19/2013 APPROVE: I YES FOR FOR The Plains All American 2013 Long-term incentive plan. APPROVE: I YES FOR FOR The adjournment of the special meeting to a later date or dates, if deemed necessary or appropriate by the general partner, to solicit additional proxies. NAVIOS MARITIME PARTNERS L.P. NMM Y62267102 12/4/2013 TO ELECT: I YES FOR FOR Dimitris P. Gkouras as Director RATIFY: I YES FOR FOR The appointment of PricewaterhouseCoopers as the company's independent public accountants for the fiscal year ending December 31, 2013. SEASPAN CORPORATION SSW Y75638208 1/28/2014 APPROVE: I YES FOR FOR Adoption of an amendment to Seaspan Corporation's amended and restated articles of incorporation to increase the number of authorized preferred shares from 65,000,000 to 150,000,000, with a corresponding increase in the number of authorized shares of capital stock from 290,000,100 to 375,000,100. APPROVE: I YES FOR FOR Adoption of an amendment to Seaspan Corporation's amended and restated articles of incorporation to declassify the Board of Directors of Seaspan corporation and provide for the annual election of the members of the Board of Directors. PVR PARTNERS, L.P. PVR 3/20/2014 TO CONSIDER AND VOTE: I YES FOR FOR On a proposal to adopt the agreement and plan of merger, dated as of October 9, 2013 (as it may be amended from time to time), which is referred to as the merger agreement, by and among PVR, PVR GP, LLC, the General partner of PVR, Regency Energy partners LP, and Regency GP LP, the General Partner of Regency, and the transactions contemplated thereby, TO CONSIDER AND VOTE: I YES FOR FOR On a proposal to approve the adjournment of the PVR special meeting, if necessary, to solicit additional proxies if there are not sufficient votes to adopt the merger agreement at the time of the special meeting. TO CONSIDER AND VOTE: I YES FOR FOR On a proposal to approve, on an advisory (non-binding) basis, the related compensation payments that will or may be paid by PVR to its named executive officers in connection with the merger. SPECTRA ENERGY CORP. SE 4/15/2014 TO ELECT AS DIRECTOR: I YES FOR FOR Gregory L. Ebel Austin. A. Adams Joseph Alvarado Pamela L. Carter Clarence P. Cazelot, Jr. F. Anthony Comper Peter B. Hamilton Michael McShane Michael G. Morris Michael EJ Phelps RATIFICATION: I YES FOR FOR Of the appointment of Deloitte & Touche LLP as the independent registered public accounting firm for fiscal year 2014. ADVISORY RESOLUTION: I YES FOR FOR To approve executive compensation. SHAREHOLDER PROPOSAL: S YES AGAINST FOR Concerning disclosure of political contributions. SHAREHOLDER PROPOSAL: S YES AGAINST FOR Concerning methane emissions target. CENTERPOINT ENERGY, INC. CNP 15189T107 4/24/2014 TO ELECT AS DIRECTOR: I YES FOR FOR Milton Carroll Michael P. Johnson Janiece M. Longoria Scott J. McLean Scott M. Prochazka Susan O. Rheney Philip R. Smith R.A. Walker Peter S. Wareing RATIFICATION: I YES FOR FOR Of the appointment of Deloitte & Touche LLP as Independent auditors for 2014. APPROVE: I YES FOR FOR Advisory resolution on executive compensation. MARATHON PETROLEUM CORPORATION MPC 56585A102 4/30/2014 TO ELECT AS DIRECTOR: I YES FOR FOR Steven A. Davis Gary R. Heminger John W. Snow John P. Surma RATIFICATION: I YES FOR FOR Of the selection of PricewaterhouseCoopers LLP as the company's independent auditor for 2014. ADVISORY APPROVAL: I YES FOR FOR Of the company's 2014 named executive officer compensation. SHAREHOLDER PROPOSAL: S YES AGAINST FOR Seeking the adoption of quantitative greenhouse gas emission reduction goals and associated reports. SHAREHOLDER PROPOSAL: S YES AGAINST FOR Seeking a report on corporate lobbying expenditures, policies and procedures. TRANSCANADA CORPORATION TRP 89353D107 5/2/2014 TO ELECT AS DIRECTOR: I YES FOR FOR Kevin E. Benson Derek H. Burney Paule Gauthier Russell K. Girling S. Barry Jackson Paula Rosput Reynolds John Richels Mary Pat Salomone D. Michael G. Stewart Siim A. Vanaselja Richard E. Waugh RESOLUTION: I YES FOR FOR To appoint KPMG LLP, chartered accountants as auditors and authorize the Directors to fix their remuneration. RESOLUTION: I YES FOR FOR To accept Transcanada Corporation's approach to executive compensation, as described in the management information circular. ENBRIDGE INC. ENB 29250N105 5/7/2014 TO ELECT AS DIRECTOR: I YES FOR FOR David A Arledge James J. Blanchard J. Lorne Braithwaite J. Herb England Charles W. Fischer V.M. Kempston Darkes David A. Leslie Al Monaco George K. Petty Charles E. Schultz Dan C. Tutcher Catherine L. Williams APPOINT: I YES FOR FOR PricewaterhouseCoopers LLP as auditors. INCREASE: I YES FOR FOR The number of shares reserved under our stock option plans. AMEND, CONTINUE AND APPROVE: I YES FOR FOR The shareholder rights plan. VOTE: I YES FOR FOR On the approach to executive compensation. ALTAGAS LTD. ALA 5/1/2014 TO ELECT AS DIRECTOR: I YES FOR FOR Catherine M. Best David W. Cornhill Allan L. Edgeworth Hugh A. Fergusson Daryl H. Gilbert Robert B. Hodgins Myron F. Kanik David F. Mackie M. Neil McCrank TO APPOINT: I YES FOR FOR Ernst & Young LLP as auditors of the company and authorize the Directors of the Company to fix Ernst & Young LLP's remuneration in that capacity. TO VOTE, IN AN ADVISORY, NON-BINDING CAPACITY: I YES FOR FOR On a resolution to accept the Company's approach to executive compensation. BONAVISTA ENERGY CORPORATION BNP 09784Y108 5/1/2014 TO ELECT AS DIRECTOR: I YES FOR FOR Keith A. MacPhail Ian S. Brown Michael M. Kanovsky Sue Lee Margaret A. McKenzie Ronald J. Poelzer Christopher P. Slubicki Jason E. Skehar APPOINT: I YES FOR FOR KPMG LLP, chartered accountants, as our auditors and to authorize the directors to fix their remuneration as such. KEYERA CORP. KEY 5/6/2014 TO APPOINT: I YES FOR FOR Deloitte & Touche LLP as auditors of Keyera for a term expiring at the close of the next annual meeting of shareholders. TO ELECT AS DIRECTOR: I YES FOR FOR James V. bertram Robert B. Catell Douglas J. Haughey Nancy M. Laird Donald J. Nelson H. Neil Nichols Michael J. Norris Thomas O'Connor William R. Stedman TO RATIFY, CONFIRM AND APPROVE: I YES FOR FOR The renewal of the shareholder rights plan, all as more particularly described in the circular under the heading "Matters To be Acted Upon At The Meeting". ADVISORY VOTE: I YES FOR FOR With respect to Keyera's approach to executive compensation, which advisory resolution shall not diminish the roles and responsibilities of the Board of Directors. GIBSON ENERGY INC. GEI 5/7/2014 TO ELECT AS DIRECTOR: I YES FOR FOR James M. Estey James J. Cleary Donald R. Ingram Marshall L. McRae Mary Ellen Peters Clayton H. Woitas A. Stewart Hanlon TO PASS A RESOLUTION: I YES FOR FOR Appointing PricewaterhouseCoopers LLP as our auditors, to serve as our auditors until the next annual meeting of sharehodlers and authorizing the Directors to fix their remuneration. NRG YIELD, INC. NYLD 62942X108 5/6/2014 TO ELECT AS DIRECTOR: I YES FOR FOR David Crane John F. Chlebowski Kirkland B. Andrews Brian R. Ford Mauricio Gutierrez Ferrell P. McClean Christopher S. Sotos TO RATIFY: I YES FOR FOR The appointment of KPMG LLP as the Company's independent registered public accounting firm for fiscal year 2014. PHILLIPS 66 PSX 5/7/2014 TO ELECT AS DIRECTOR: I YES FOR FOR William R. Loomis, Jr. Glenn F. Tilton Marna C. Whittington RATIFY: I YES FOR FOR The appointment of Ernst & Young LLP as independent registered public accounting firm for 2014. ADVISORY, NON-BINDING VOTE: I YES FOR FOR On the approval of executive compensation. VOTE: S YES AGAINST FOR Greenhouse gas reduction goals. CRESCENT POINT ENERGY CORP. CPG 22576C101 5/9/2014 TO FIX: I YES FOR FOR The number of Directors of the corporation for the ensuing year at eight (8). DIRECTOR: I YES FOR FOR Rene Amirault Peter Bannister Kenney F. Cugnet D. Hugh Gillard Robert F. Heinemann Gerald A. Romanzin Scott Saxberg Gregory G. Turnbull RESOLUTION: I YES FOR FOR To approve an amendment to the corporation's restricted share bonus plan. RESOLUTION: I YES FOR FOR Authorizing certain amendments to the corporation's articles of incorporation to implement a share dividend program. APPOINTMENT: I YES FOR FOR Of PricewaterhouseCoopers LLP, chartered accountants, as auditors of the corporation and authorize the Board of Directors of the corporation to fix their remuneration as such. ADVISORY RESOLUTION: I YES FOR FOR To accept the corporation's approach to executive compensation. U.S. SILICA HOLDINGS, INC. SLCA 90346E107 5/8/2014 DIRECTOR: I YES FOR FOR Daniel Avramovich Peter Bernard William J. Kacal Charles Shaver Bryan A. Shinn J. Michael Stice RATIFICATION: I YES FOR FOR Of appointment of Grant Thornton LLP as independent registered public accounting firm for 2014. ADVISORY VOTE: I YES FOR FOR To approve the compensation of the named executive officers, as disclosed in the proxy statement. ADVISORY VOTE: On the frequency of the advisory vote to approve the compensation of the named executive officers. 1 year I YES FOR FOR 2 years 3 years Abstain INTER PIPELINE LTD. IPL 45833V109 5/12/2014 TO FIX: I YES FOR FOR The number of shareholders to be elected at the meeting at seven members and to elect seven directors to hold office until the next annual meeting of our shareholders or until their successors are elected or appointed. DIRECTOR: I YES FOR FOR Richard Shaw David Fesyk Lorne Brown Duane Keinick William Robertson Brant Sangster Alison Taylor Love APPOINT: I YES FOR FOR Ernst & Young LLP as auditors to serve until the next annual meeting of shareholders, the audit committee will recommend EY's compensation to the Board for its review and approval. SPECIAL RESOLUTION: I YES FOR FOR Authorizing an amendment to our articles to create a new class of preferred shares designated as "Class A Preferred Shares." APPROVE: I YES FOR FOR The shareholder rights plan agreement which gives effect to the rights plan and the issuance of all rights. ARC RESOURCES LTD. ARX 00208D408 5/14/2014 DIRECTOR: I YES FOR FOR John P. Dielwart Fred J. Dyment Timothy J. Hearn James C. Houck Harold N. Kvisle Kathleen M. O'Neill Herbert C. Pinder, Jr. William G. Sembo Myron M. Stadnyk Mac H. Van Wielingen APPOINT: I YES FOR FOR Deloitt LLP, chartered accountants, as auditors to hold office until the close of the next annual meeting of the corporation, at such remuneration as may be determined by the Board of Directors of the corporation. RESOLUTION: I YES FOR FOR To approve the corporations advisory vote on executive compensation. NISOURCE INC. NI 65473P105 5/13/2014 DIRECTOR: I YES FOR FOR Richard A. Abdoo Aristides S. Candris Sigmund L. Cornelius Michael E. Jesanis Marty R. Kittrell W. Lee Nutter Deborah S. Parker Robert C. Skaggs, Jr. Teresa A. Taylor Richard L. Thompson Carolyn Y. Woo ADVISORY APPROVAL: I YES FOR FOR Of executive compensation. RATIFY: I YES FOR FOR The appointment of Deloitte & Touche LLP as the company's independent registered public accountants. TO CONSIDER: S YES AGAINST FOR A stockholder proposal regarding reports on political contributions. BAYTEX ENERGY CORP. BTE 07317Q105 5/15/2014 FIXING: I YES FOR FOR The number of Directors of Baytex to be elected at nine. DIRECTOR: I YES FOR FOR James L. Bowzer John A. Brussa Raymond T. Chan Edward Chwyl Naveen Dargan R.E.T. (Rusty) Goepel Dale O. Shwed Mary Ellen Peters Dale O. Shwed APPOINT: I YES FOR FOR Deloitte LLP, chartered accountants, as auditors of Baytex for the ensuing year and to authorize the directors of Baytex to fix their remuneration. ADVISORY RESOLUTION: I YES FOR FOR To accept the approach to executive compensation. APPROVE: I YES FOR FOR A by-law respecting advance notice for the nomination of directors. PEMBINA PIPELINE CORPORATION PBA 5/9/2014 DIRECTOR: I YES FOR FOR GRANT d. Billing Thomas W. Buchanan Michael H. Dilger Randall J. Findlay Lorne B. Gordon David M.B. Legresley Robert B. Michaeleski Leslie A. O'Donoghue Jeffrey T. Smith APPOINT: I YES FOR FOR KPMG LLP, chartered accountants, as the auditors of the corporation for the ensuing financial year at a remuneration to be fixed by management. RESOLUTION: I YES FOR FOR Approving and authorizing the amendments to the stock option plan, including an increase to the number of common shares reserved for issuance under the plan, and an amendment to the individuals eligible to participate in the plan. ACCEPT: I YES FOR FOR The approach to executive compensation. HOLLYFRONTIER CORPORATION HFC 5/14/2014 DIRECTOR: I YES FOR FOR Douglas Y. Bech Leldon E. Echols R. Kevin Hardage Michael C. Jennings Robert J. Kostelnik James H. Lee Frankling Myers Michael E. Rose Tommy Valenta ADVISORY VOTE: I YES FOR FOR To approve named executive officer compensation. RATIFY: I YES FOR FOR The appointment of Ernst & Young LLP as the company's registered public accounting firm for the 2014 fiscal year. STOCKHOLDER PROPOSAL: S YES AGAINST FOR Greenhouse Gas Emissions. TRANSOCEAN LTD. RIG H8817H100 5/16/2014 2: I YES FOR FOR Including consolidated financial statements and statutory financial statements of Transocean Ltd. DISCHARGE: I YES FOR FOR Of Board of Directors and executive management from liability for activities during fiscal year 2013. APPROPRIATION: I YES FOR FOR Of available earnings. DISTRIBUTION: I YES FOR FOR Of a dividend out of capital contribution reserves of US$3.00 per outstanding share. AUTHORIZED: I YES FOR FOR Share capital. REDUCTION: I YES FOR FOR Of the maximum number of members of Board of Directors to 11 from 14. AMENDMENTS: I YES FOR FOR To articles of association to implement the Minder Ordinance: Amendments regarding elections and related matters. AMENDMENTS: I YES FOR FOR To articles of association to implement the Minder Ordinance: Binding shareholder ratification of the compensation of the Board of Directors and the executive management team. AMENDMENTS: I YES FOR FOR To articles of association to implement the Minder Ordinance: Supplementary amount for persons assuming an executive management team position during a compensation period for which shareholder ratification has already been granted. AMENDMENTS: I YES FOR FOR To articles of association to implement the Minder Ordinance: General principles and terms applicable to the compensation of the members of the Board of Directors and executive management team. AMENDMENTS: I YES FOR FOR To articles of association to implement the Minder Ordinance: Permissible mandates of members of the Board of Directors and the executive management team. AMENDMENTS: I YES FOR FOR To articles of association to implement the Minder Ordinance: Loans and post-retirement benefits beyond occupational pensions. AMENDMENT: I YES FOR FOR To articles of association regarding the applicable vote standard for elections of directors, the chairman and members of the Compensation Committee. AMENDMENT: I YES FOR FOR To the articles of association regarding shareholder agenda item requests pursuant to Swiss law. RE-ELECTION OF DIRECTOR: I YES FOR FOR Ian C. Strachan Glyn A. Barker Vanessa C.L. Chang Frederico F. Curado Chad Deaton Martin B. McNamara Samuel Merksamer Edward R. Muller Steven L. Newman Tan Ek Kia Vincent J. Intrieri ELECTION: I YES FOR FOR Of Ian C. Strachan as the Chairman of the Board of Directors for a term extending until completion of the next annual general meeting. ELECTION OF THE MEMBER OF THE COMPENSATION COMMITTEE: I YES FOR FOR Frederico F. Curado Martin B. McNamara Tan Ek Kia Vincent J. Intrieri ELECTION: I YES FOR FOR Of Schweiger Advokatur / Notariat as the independent proxy for a term extending until the completion of the next annual general meeting. APPOINTMENT: I YES FOR FOR Of Ernst & Young LLP as the company's independent registered public accounting firm for fiscal year 2014 and re-election of Ernst & Young Ltd, Zurich, as the company's auditor for a further one-year term. ADVISORY VOTE: I YES FOR FOR To approve named executive officer compensation. RE-APPROVAL: I YES FOR FOR Of the material terms of the performance goals under the long-term incentive plan of Transocean Ltd. THE WILLIAMS COMPANIES, INC. WMB 5/22/2014 ELECTION OF DIRECTOR: I YES FOR FOR Alan S. Armstrong Joseph R. Cleveland Kathleen B. Cooper John A. Haag Juanita H. Hinshaw Ralph Izzo Frank T. MacInnis Eric W. Mandelblatt Steven W. Nance Murray D. Smith Janice D. Stoney Laura A. Sugg APPROVAL: I YES FOR FOR Of the amendment to the Williams Companies, Inc. 2007 Incentive Plan APPROVAL: I YES FOR FOR Of the amendment to the Williams Companies, Inc. 2007 Employee Stock Purchase Plan. RATIFICATION: I YES FOR FOR Of Ernst & Young LLP as auditors for 2014. APPROVAL: I YES FOR FOR By non-binding advisory vote, of the company's executive compensation. KINDER MORGAN, INC. KMI 49456B101 5/19/2014 DIRECTOR: I YES FOR FOR Richard D. Kinder Steven J. Kean Anthony W. Hall, Jr. Deborah A. Macdonald Michael J. Miller Michael C. Morgan Fayez Sarofim C. Park Shaper Joel V. Staff John M. Stokes Robert F. Vagt RATIFICATION: I YES FOR FOR Of the selection of PricewaterhouseCoopers LLP as the independent registered public accounting firm for 2014. STOCKHOLDER PROPOSAL: S YES AGAINST FOR Relating to a report on the company's response to climate change. STOCKHOLDER PROPOSAL: S YES AGAINST FOR Relating to a report on methane emissions and pipeline maintenance. STOCKHOLDER PROPOSAL: S YES AGAINST FOR Relating to an annual sustainability report. ONEOK, INC. OKE 5/21/2014 DIRECTOR: I YES FOR FOR James C. Day Julie H. Edwards William L. Ford John W. Gibson Bert H. Mackie Steven J. Malcolm Jim W. Mogg Pattye L. Moore Gary D. Parker Eduardo A. Rodriguez Terry K. Spencer RATIFICATION: I YES FOR FOR Of the selection of PricewaterhouseCoopers LLP as the independent registered public accounting firm of Oneok, Inc. ADVISORY VOTE: I YES FOR FOR To approve the company's executive compensation. SHAREHOLDER PROPOSAL: S YES AGAINST FOR Regarding publication of a report on methane emissions. THE SOUTHERN COMPANY SO 5/28/2014 DIRECTOR: I YES FOR FOR J.P. Baranco J.A. Boscia H.A. Clark III T.A. Fanning D.J. Grain V.M. Hagen W.A. Hood, Jr. L.P. Hudson D.M. James D.E. Klein W.G. Smith, Jr. S.R. Specker E.J. Wood III RATIFICATION: I YES FOR FOR Of the appointment of Deloitte & Touche LLP as the company's independent registered public accounting firm for 2014. ADVISORY VOTE: I YES FOR FOR To approve named executive officer compensation. STOCKHOLDER PROPOSAL: S YES AGAINST FOR On an independent Board Chair. ENSCO PLC ESV G3157S106 5/19/2014 RE-ELECTION OF DIRECTOR: I YES FOR FOR J. Roderick Clark Roxanne J. Decyk Mark E. Francis CBE C. Christopher Gaut Gerald W. Haddock Francis S. Kalman Daniel W. Rabun Keith O. Rattie Paul E. Rowsey, III TO AUTHORIZE: I YES FOR FOR The Board of Directors to allot shares. TO RATIFY: I YES FOR FOR The Audit Committee's appointment of KMPG LLP as the independent registered public accounting firm for the year ended 31 December 2014. TO RE-APPOINT: I YES FOR FOR KMPG Audit plc as the U.K. statutory auditors under the U.K. Companies Act 2006. TO AUTHORIZE: I YES FOR FOR The Audit Committee to determine the U.K. statutory auditor's remuneration. TO APPROVE: I YES FOR FOR The Directors' remuneration policy. NON-BINDING ADVISORY VOTE: I YES FOR FOR To approve the Directors' remuneration report for the year ended 31 December 2013. NON-BINDING ADVISORY VOTE: I YES FOR FOR To approve the compensation to the named executive officers. NON-BINDING ADVISORY VOTE: I YES FOR FOR To approve the report of the auditors and the Directors and the U.K. statutory accounts for the year ended 31 December 2013. TO APPROVE: I YES FOR FOR A capital reorganization. TO APPROVE: I YES FOR FOR The disapplication of pre-emption rights. TARGA RESOURCES CORP. TRGP 87612G101 5/29/2014 DIRECTOR: I YES FOR FOR Charles R. Crisp Laura C. Fulton James W. Whalen RATIFICATION: I YES FOR FOR Of selection of independent auditors. ADVISORY VOTE: I YES FOR FOR On executive compensation. SHAREHOLDER PROPOSAL: S YES AGAINST FOR Regarding publication of a report on methane emissions. BUCKEYE PARTNERS, L.P. BPL 6/3/2014 DIRECTOR: I YES FOR FOR Forrest E. Wylie Barbara J. Duganier Joseph A. Lasala, Jr. Martin A. White RATIFICATION: I YES FOR FOR Of the selection of Deloitte & Touche LLP as Buckeye Partners, L.P.'s independent registered public accountants for 2014. APPROVAL: I YES FOR FOR In an advisory vote, of the compensation of Buckeye's named executive officers. MARKWEST ENERGY PARTNERS, L.P. MWE 6/6/2014 DIRECTOR: I YES FOR FOR Frank M. Semple Donald D. Wolf W.A. Bruckmann III Michael L. Beatty Charles K. Dempster Donald C. Heppermann Randall J. Larson Anne E. Fox Mounsey Williams P. Nicoletti TO APPROVE: I YES FOR FOR On an advisory basis, the compensation of the partnership's named executive officers. RATIFICATION: I YES FOR FOR Of Deloitte & Touche LLP as the partnership's independent registered public accountants for the fiscal year ending December 31, 2014. BREITBURN ENERGY PARTNERS L.P. BBEP 6/19/2014 DIRECTOR: I YES FOR FOR Randall H. Breitenbach David B. Kilpatrick ADVISORY PROPOSAL: I YES FOR FOR To approve the compensation of the named executive officers of Breitburn GP, LLC. RATIFICATION: I YES FOR FOR Of the appointment of PricewaterhouseCoopers, LLP as the independent registered public accounting firm for the fiscal year ending December 31, 2014.
